PER CURIAM.
Kenneth C. Jenne, II, as Sheriff of Bro-ward County, Florida, petitions this court for a writ of certiorari to quash the lower tribunal order compelling the Broward County Sheriffs Office (“BSO”) to provide certain medical care to respondent William Ammons, a criminal defendant being held in the Broward County Jail. The circuit court order requires BSO to provide Am-mons with eyeglasses although Armor Correctional Health Services, Inc., BSO’s health care provider, determined that Am-mons did not require corrective lenses at this time.
We conclude that the trial court order irreparably injures the petitioner and leaves BSO with no remedy on appeal *1292as the sheriffs office is not a party to the [underlying] criminal case.” Armor Corr. Health Servs., Inc. v. Ault, 942 So.2d 976, 977 (Fla. 4th DCA 2006) (citing Fla. Dep’t of Health & Rehab. Servs. v. Myers, 675 So .2d 700 (Fla. 4th DCA 1996)). Furthermore, the circuit court’s order departs from the essential requirements of law as the judicial branch has no authority to dictate how BSO carries out its duty to provide medical care to inmates housed in the Broward County Jail. See id. Accordingly, we grant the petition for writ of certiorari and quash the circuit court’s order.
STEVENSON, C.J., WARNER and FARMER, JJ., concur.